NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          FEB 06 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10655

              Plaintiff - Appellant,             D.C. No. 2:12-cr-01660-JAT-1

  v.
                                                 ORDER*
JOHN ROWLAND MILLS,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                James A. Teilborg, Senior District Judge, Presiding

                           Submitted February 4, 2015**
                             San Francisco California

Before: TALLMAN and RAWLINSON, Circuit Judges, and MURPHY, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Stephen Joseph Murphy III, District Judge for the U.S.
District Court for the Eastern District of Michigan, sitting by designation.
A federal jury found John Rowland Mills guilty of nine counts of violating 18

U.S.C. § 1343 (2012), the federal wire fraud statute. The district court granted

Mills’s motion for judgment of acquittal on eight of the nine counts, but affirmed

as to one count, count fifteen. We address Mills’s appeal in a separate

memorandum disposition filed contemporaneously with this order.

      The government initially filed a cross-appeal, but later withdrew it: “While

the United States disagrees with the district court’s ruling, it has chosen not to

challenge the result in the interest of judicial economy and the strength of its

argument presented herein.” Letter from John S. Leonardo, AUSA, to Molly

Dwyer, Clerk of the Court (Aug. 13, 2014), ECF No. 24. We therefore dismiss the

government’s cross-appeal.

      This order shall serve as the mandate of the court.

      DISMISSED.